TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00167-CR


Jeffery Scott Bateman, Appellant

v.


The State of Texas, Appellee





FROM THE CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

NO. 0787618D, HONORABLE DONALD LEONARD, JUDGE PRESIDING






Appellant's motion to dismiss this appeal is granted.  See Tex. R. App. P. 42.2(a). 
The appeal is dismissed.



  
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   April 11, 2002
Do Not Publish